BROWN, J.
(dissenting).
In my opinion all the statements and declarations shown in the record to have been made by complainant soon after the commission of the crime, relative to the identity of the perpetrator, were properly received in evidence as part of the res gestae. I do not concur in the distinction applied by the court between the statements made before and those made immediately after complainant’s baby had been restored to her.' All were made within an hour after the commission of the crime, and under circumstances tending to vouch for their truthfulness.
ELLIOTT, T.
(dissenting).
I cannot bring my mind to the conclusion that a new trial should be granted in this case. Possibly some of the evidence referred to in the opinion should have been excluded, but the identification of the defendant was so complete without it that in my judgment the verdict should stand. I therefore respectfully dissent.